In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 7, 2002, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant established her prima facie entitlement to summary judgment by submitting, among other things, affirmations by her examining physicians, which indicated that the *520plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955 [1992]; Kallicharan v Sooknanan, 282 AD2d 573 [2001]; Santoro v Daniel, 276 AD2d 478 [2000]). However, the plaintiff successfully opposed the motion by raising a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment. Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.